DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, and a priority date of 07/12/2018 is given.
Response to Amendment
A preliminary amendment was filed on 03/10/2021. Claims 1-18 have been amended. Currently, claims 1-18 are pending and are being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one means for holding must be shown in the embodiment further comprising a gripping arm hinged to the alignment body, as shown in figures 9-11 or the feature(s) canceled from the claim(s). The at least one means for holding is shown in the embodiments shown in figs. 1-8, but the embodiment shown in fig. 9 must show the at least one means for holding, as the relevant claims for this embodiment 16-18 are dependent on claim 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 1 and 12-14 objected to because of the following informalities: 
 In claim 1, “said container” should read -said single-dose container-, and “pressing the container” should read -pressing the single-dose container-
In claims 9-11, “the distal end” should read -the ergonomic distal end-
In claims 12-14, “the holding means” should read -the at least one holding means-
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
In the instant case, “at least one means for holding said container” will be interpreted as one of: a hollow aperture in the alignment area, L-shaped flanges arranged perpendicular to the alignment area from the side thereof with a shorter length, at least two side walls arranged perpendicular to the upper face of the alignment area, or structural equivalents thereof (see application specification, pg. 3, lines 17-26).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the lower area of the eyelid”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted as -a lower area of an eyelid-
Claims 3-4 recite the limitation “the angle of tilt”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted as    -an
Claim 7 recites the limitation “the entire transverse section of the alignment area”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as -an entire transverse section of the alignment area-
Claim 8 recites the limitation “the central portion of the alignment area”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as -a central portion of the alignment area-
Claim 11 recites the limitation “the sides of the support attachment”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the claim will be interpreted as – 
Claim 13 recites the limitation of “L-shaped flanges arranged perpendicular to the alignment area from the side thereof with the shorter length”. However, the specification only mentions a singular L-shaped flange, as shown in fig. 1. For the purpose of examination, the limitation will be interpreted as “an L-shaped flange arranged perpendicular…”
Claim 15 recites the limitation “the dispensing outlet of the single-dose container”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as -a dispensing outlet of the single-dose container-
Further, claim 15 recites “the join between the support attachment and the alignment body”, which also lacks sufficient antecedent basis. For the purpose of examination, the limitation will be interpreted as -a join between the support attachment and the alignment body-
Claim 17 recites the limitation of “the nozzle or dispensing outlet of the single-dose container”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as “a
Claim 18 recites the limitation “the lower face of the gripping attachment”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as ¬-a lower face of the gripping attachment-.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 5665079 A) in view of Davidian (US 6595970) and Sherman (US 20050101921).
Regarding claim 1, Stahl discloses a one-piece adaptor device for the administration of ophthalmic drops (abstract), which comprises:
an elongate alignment area which forms an alignment body 22 (fig. 2) or alignment body (unlabeled body on left side in fig. 6) of the adaptor device for receiving a single-dose container 18 of ophthalmic fluid (fig. 2, elongated body 22, also seen in fig. 6),
a support attachment 22 joined as an extension to the alignment body (fig. 2 elongated body 22) which terminates in an ergonomic distal end 28, suitable for resting on the lower area 
but fails to teach a holding means comprising an at least two walls arranged perpendicular to the upper face of the alignment area, and at least one protrusion on the alignment body for pressing the container and facilitating the ophthalmic fluid to come out by pressure.
However, Davidian teaches an ophthalmic device for dispensing eyedrops (abstract) comprising at least one protrusion 27 on the alignment body (fig. 2, semi-cylindrical boss 27 on bottom surface defined by opening 26, and the bottom surface defined by opening 26 is the alignment body for the dropper) for pressing the container and facilitating the ophthalmic fluid to come out by pressure (col. 5, lines 1-6, “Preferably opening 26 contains semi-cylindrical bosses 27 which serve to frictionally retain eyedropper container 15 in opening 26 and facilitate the compression of eyedropper container 15 when lever arm members 23 and 24 are squeezed together”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment body disclosed in Stahl to include at least one protrusion taught in Davidian for the purpose of providing a suitable means of facilitating the compression of the container when the bottle is squeezed by the user (see Davidian, col. 5, lines 1-6).
Further, Sherman teaches an eyedropper positioning device (abstract) the comprises a holding means 31 comprising at least two side walls arranged perpendicular to the upper face of the alignment area (fig. 2, faces of arms 31 facing the slot constitute the at least two side walls).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment body disclosed in Stahl by adding the holding 
Regarding claim 5, Stahl, as modified by Davidian, fails to teach wherein the protrusion has a transverse cross section in the form of a triangular prism.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transverse cross section of the protrusion disclosed in Davidian to be in the form of a triangular prism for the purpose of providing a suitable shape to apply pressure to the container, since the applicant places no criticality on the shape of the transverse cross section, as it can be either a triangular prism or a mound (see application specification, pg. 3, lines 5-9), and also since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Stahl, as modified by Davidian, discloses wherein the protrusion has a mound-shaped transverse cross section (see Davidian, fig. 2, cross-section of semicylindrical boss 27 (col. 5, lines 1-6)  is substantially mound-shaped in a transverse direction). [NOTE: the claim does not specify which transverse direction where the cross-section is mound-shaped].
Regarding claim 7, Stahl, as modified by Davidian  teach wherein the protrusion covers an entire transverse section of the alignment area (see Davidian, fig. 2, semicylindrical boss 27 covers entire transverse section across opening 26).
Regarding claim 8, Stahl, as modified by Davidian, discloses wherein the protrusion is arranged only on the central portion of the alignment area (see Davidian, fig. 2, boss 27 at the center of the bottom surface).
Regarding claim 10, Stahl discloses wherein the support attachment is concave at the distal end thereof (“Referring to fig. 2, the distal end 24 of the slide 20 includes a gently curved flange 28… the flange has a bowed configuration including an outer surface that substantially conforms to the geometry of the eye socket; the embodiment disclosed in FIG. 6 shares the curved flange of FIG. 2. Also, best seen in view disclosed in fig. 4, distal end 24).
Regarding claim 12, Stahl, as modified by Sherman, discloses wherein the holding means comprises a hollow aperture in the alignment area for inserting the single-dose container (see Sherman, fig. 1, slot between arms 31 holding fluid container) [NOTE: since the alignment area is described as comprising at least one means for holding the container in claim 1, the aperture in the holding means reads as an aperture in the alignment area]. 
Regarding claim 13, Stahl, as modified by Sherman, discloses wherein the holding means comprise an L-shaped flange arranged perpendicular to the alignment area from a side of the L-shaped flange with a shorter length (fig. 1, wall 31 and bottom compose an L-shaped flange perpendicular to the body of the device, attached by the shorter side of the L-shape, also see annotated fig. 7 of Sherman below) [NOTE: while Sherman discloses two L-shaped portions, it would still comprise an L-shaped flange].

    PNG
    media_image1.png
    414
    336
    media_image1.png
    Greyscale

Regarding claim 14, Stahl, as modified by Sherman, discloses wherein the at least one holding means comprises at least two side walls 31 arranged perpendicular to the upper face of the alignment area (see Sherman, fig. 2, faces of arms 31 facing the slot constitute the two side walls perpendicular to the main body of the device)
Regarding claim 15, Stahl discloses wherein at a join between the support attachment and the alignment body, said adaptor device comprises at least one protrusion on each of the sides that form a stop 34 for the container (see annotated fig. 4 below, protrusions form wall 34), leaving a central space for a dispensing outlet of the single-dose container of ophthalmic fluid (figs. 2-3, wall 34 would leave a central space for the dispensing outlet 16 to dispense fluid above the wall).

    PNG
    media_image2.png
    316
    631
    media_image2.png
    Greyscale

Regarding claim 16, Stahl discloses the device further comprising a gripping arm 236 hinged to the alignment body (fig. 6, lever 236 attached via living hinge 238)
Regarding claim 17, Stahl discloses wherein said gripping arm connects to the alignment body by means of a weakened area 238, leaving space for the nozzle or dispensing outlet of the single-dose container (fig. 6, living hinge 238 constitutes a weakened area, and would leave space for a nozzle or dispensing outlet since the weakened area is not in front of where the nozzle would be)
Regarding claim 18, Stahl, as modified by Davidian, discloses wherein the gripping arm 236 has at least one additional protrusion 242 arranged perpendicular to the lower face of the gripping attachment to facilitate the outflow of ophthalmic fluid (see Stahl, fig. 6, projection 242 perpendicular to lower face of lever 236, col. 4, lines 18-35, “Finally, an arcuate projection 142 is positioned in each of the levers to facilitate compression of the container… Further, in this embodiment, only one projection 242 is employed”. Also see Davidian, fig. 2, device comprises boss 27 on lever arm 23 in addition to boss 27 on alignment body, see col. 5, lines 1-6).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl in view of Davidian and Sherman, and further in view of Basilice (US 5366448).
Regarding claims 2-4, Stahl, as modified by Davidian and Sherman, fails to teach wherein the support attachment is tilted relative to the longitudinal axis of the alignment body, wherein an angle of tilt is between 1° and 90°, or between 10° and 35°
However, Basilice teaches wherein the support member 38 is tilted relative to the central axis of container 64, wherein an angle of tilt is between 10° and 35° (“To obtain the preferred clearance position 62 and desired eversion 61, it is preferred that positioning member 38 be angularly offset from collar axis 48 by an angle 50. The offset angle 50 is preferably between 10 and 80 degrees and most preferably approximately 30 degrees, as best shown in FIG. 5.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to one of ordinary skill in the invention to modify the supporting member disclosed in Stahl such that it can be tilted relative to the longitudinal axis, as taught by Basilice, for the purpose of providing a preferred clearance position and eversion, thereby allowing the eye to better receive drops (see Basilice, abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl in view of Davidian and Sherman, and in further view of Lerner (US 2920624).
Regarding claim 9, Stahl, as modified by Davidian and Sherman, fails to teach wherein the support attachment at the distal end is in the form of a cylindrical wall
However, Lerner teaches an ophthalmic delivery adaptor (abstract) wherein the distal end 14 of the support 10 comprises a cylindrical wall (col. 1, lines 49-53, “supporting a curved oval-shaped marginal portion 14 which is shaped so as to adapt it to engage the flesh around the eyeball of the person using the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the support disclosed in Stahl to comprise a 
Claim 11 is rejected under 35 U.S.C. 103 as being rejected under Stahl in view of Davidian and Sherman, and in further view of Lelicoff (US 3598121 A).
Regarding claim 11, Stahl fails to teach wherein sides of the support attachment widen at the distal end thereof.
However, Lelicoff teaches a liquid eyewash dispensing device (abstract) wherein sides of the support attachment 52 widens at the distal end 50 thereof (fig. 1, rigid strip 52 widens into concave eyelid-engaging member 50 at the distal end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the support attachment disclosed in Stahl to widen at the distal end, as taught by Lelicoff, for the purpose of providing a larger surface area for the device to engage with the eyelid, thereby providing a larger area near the eyelid to dispense the medicament. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785